PER CURIAM.
By evidence which the court below deemed worthy of credence, the plaintiff showed that he would have been entitled to recover the sum of $24 for work done for the defendants in making a lot of six garments, and upon another lot of seven garments the sum of $24.50, making in all the sum of $48.50, had he fully completed the work given him to do. It is uncontradicted, however, that these garments cost the defendants on the first lot $4.50, and on the second lot $3.85, in all $8.35, to complete the work which the plaintiff should *619have done. As to a third lot claimed to have been done by the plaintiff, it appears by his own testimony that he simply took the lot from one shop to another, but was not allowed to do any work upon the same. The judgment rendered was for $55.50 in favor of plaintiff. As the testimony appears, the defendant was entitled to recover but $40.15.
Judgment modified, by reducing the same to $40.15, with appropriate costs and $5 extra costs in the court below, and, as modified, affirmed, without costs of this appeal.